Citation Nr: 1506050	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from August 1966 to October 1969.  The Veteran served in Vietnam and earned a Combat Medical Badge.  See Veteran's DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which denied the Veteran's service connection claim for PTSD.  

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains VA medical treatment records and other non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran's claimed stressors relates to witnessing or confronting an event involving actual death to others and fear of hostile military activity.

3.  The Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.

4.  The Veteran's PTSD is related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

As the Board's decision herein grant service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary - and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service - a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).
In the present case, the Board finds that the Veteran has been examined on several occasions and his latest examination diagnosed him with PTSD.  The August 2010 VA PTSD examiner found the Veteran had combat experience in Vietnam.  See August 2010 VA PTSD Examination Report.  Specifically, the Veteran reported that he helpless and "stunned" after discovering blown up bodies of four women and a young person from a village house where he fired his M79 rounds.  Id.  Moreover, the Veteran reported experiencing fearfulness from the enemy's night attacks where everything would become pitch dark and he knew the enemy was present but would not know who was who "in the wire" with him.  Id.  The examiner found that:  (1) the Veteran experienced, witnessed or was confronted with an event involving actual death to others, (2) the Veteran's response involved intense fear, helplessness or horror, (3) the Veteran had recurrent intrusive recollections 15 to 20 times a month, made efforts to avoid news, movies, and television about Vietnam, and (4) the Veteran had difficulty falling or staying asleep.  Id.  The VA examiner concluded that the Veteran did not fully meet the diagnostic criteria for PTSD.  Id.  The report shows that the Veteran did not meet Criteria C and D.  Id.  An October 2011 VA PTSD examination diagnosed the Veteran with malingering and poly substance dependence.  See October 2011 VA PTSD Examination Report.  The VA examiner concluded "[t]he diagnosis of malingering does not rule out the presence of current mental health diagnoses.  However, given this Veteran's inconsistent and over-endorsement of symptoms, it is not possible to determine any other current reliable or accurate diagnosis at this time without resorting to undue speculation."  Id.  From January 2013 to January 2014, the Veteran received mental health treatment sessions for PTSD from a VA psychologist K. A.  See VA Mental Health Notes from January 2013 to January 2014.  In December 2013, the VA clinician completed a PTSD disability benefits questionnaire (DBQ) and diagnosed the Veteran with PTSD.  See December 2013 VA PTSD DBQ.  The VA examiner concluded that the Veteran met all Criteria A - F for PTSD from the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Id.  Specifically, the VA clinician found the Veteran met Criterion C for PTSD because he made efforts to avoid thoughts, feelings or conversations associated with the trauma; made efforts to avoid activities, places or people that arouse recollections of the trauma; had markedly diminished interest or participation in significant activities; and had feelings of detachment or estrangement from others.  Id.  Additionally, the Veteran met Criterion D for PTSD as he had difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Id.  The Board finds that the Veteran's latest PTSD diagnosis to be most credible and gives it the greatest weight because, at the time of each respective diagnosis, the December 2013 VA examiner had built up a rapport with the Veteran over numerous VA mental health treatment sessions and possessed a more comprehensive understanding of the Veteran's condition than the August 2010 and October 2011 VA examiners who only saw the Veteran once for a PTSD examination.

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The VA clinician, who diagnosed the Veteran with PTSD and treated the Veteran for over a year, provided a clear positive opinion attributing the Veteran's PTSD to his service.  See VA Staff Psychologist January 2014 Letter.  Furthermore, the consistent VA mental health treatment records attribute the Veteran's PTSD to the traumatic events he experienced in service.  Thus, the record evidence meets the requirements of 38 C.F.R. § 3.304(f) and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


